Citation Nr: 1119448	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of severed radial nerve of the right thumb, status-post repair.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to smoking and herbicide exposure.  

3.  Entitlement to service connection for a heart disability manifested by atrial fibrillation with implanted pacemaker to include as secondary to smoking and herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to smoking and herbicide exposure.  

5.  Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript was made and is included in the claims file.

The claims of entitlement to an increased rating for residuals of severed radial nerve of the right thumb, status-post repair, and service connection for bilateral hearing loss are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. The Veteran's service personnel records reflect that he had no service in the Republic of Vietnam; his active service in the Republic of Korea ended in November 1967, five months before herbicides were first used along the demilitarized zone (DMZ); and, he did not belong to any of the specific units in Korea that were potentially exposed to Agent Orange prior to that date.  

2. The Veteran's service treatment records reflect no evidence of COPD, heart disorder, or diabetes in service, or a diagnosis of COPD, heart disorder, or diabetes on service separation in May 1968, or for many years after service separation.

3.  The competent evidence of record weighs against a finding that the currently diagnosed COPD; heart disability manifested by atrial fibrillation with implanted pacemaker, and diabetes mellitus are attributable to his military service, to include presumed exposure to herbicides, or to tobacco use.


CONCLUSIONS OF LAW

1.  COPD was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of smoking or exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A heart disability manifested by atrial fibrillation with implanted pacemaker was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of smoking or exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Diabetes mellitus was not incurred in, or aggravated by active military service, and may not be presumed to have been so incurred, to include as a result of smoking or exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in July and September 2006, and January 2007.  The letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the July and September 2006 letters.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an SOC was provided to the Veteran in July 2007.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied. The Veteran's service treatment records, private, and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Regarding the providing of examinations, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that while there is competent evidence of current COPD, atrial fibrillation, and diabetes; there also is not sufficient evidence to indicate that any event or injury occurred in service to include COPD, atrial fibrillation, and diabetes disorders.  The Board further notes that neither has any nexus medical opinions been submitted regarding COPD, atrial fibrillation, and diabetes and the Veteran's period of service.  The Veteran does not allege any event or injury occurring during service.  He basis his theory of service connection on either tobacco use (which is prohibited by law), or herbicide exposure which has not been shown during his period of service.  

VAMC treatment records dated in March 2003 report a new diagnosis of diabetes, or over 35 years after service; a vague history of irregular heartbeat for approximately 20 years, or approximately 15 years after service; and COPD.  There is no evidence of any incident of diabetes, a heart disorder, or COPD in service and no indication of any link to service of his current conditions.  Thus there is no duty to provide a VA examination regarding the claims for service connection. See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted that the issues were of service connection and that the evidence needed to focus on what occurred in service that the Veteran believed led to his current disorders.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans. The representative and the VLJ then asked questions to obtain information relating to the issues from the Veteran and his spouse.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Law and Regulations

The Veteran contends that his current COPD, heart condition, and diabetes are related to active service.  He alternatively contends that he was exposed to herbicides or chemicals while on active service in Korea.  He has also contended that he was encouraged to smoke during service thus causing his current disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and an organic disease of the nervous system, such as a sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes where there is no credible lay evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 1313.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A nexus to service may be provided by a medical opinion showing that the current disability is related to service.

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation. Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).  

For claims received by VA after June 9, 1998, such as these claims, service connection is prohibited for disability on the basis that the disability resulted from disease or injury attributable to the use of tobacco products during a Veteran's service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  The term tobacco products include cigarettes.  See 38 C.F.R. § 3.300(a).

VA has received from DOD a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  In this regard, and as noted above, DOD has confirmed that Agent Orange was used along the DMZ in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line." There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  If the Veteran instead either belonged to a different unit located in Korea during this time period, or served in one of the units identified by DOD between September 1, 1967 and August 31, 1971, but not during 1968 or 1969, then herbicide exposure will represent a factual determination to be established on a case-by-case basis. See VA Adjudication Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, Topic 6, Block d.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis- COPD; heart disability; and, diabetes mellitus

The Veteran asserts that he has COPD; heart disability manifested by atrial fibrillation with implanted pacemaker; and, diabetes mellitus, to include as secondary to smoking and herbicide exposure.  

No lung, heart, or diabetes disability was found upon entrance into service.  The service treatment records are silent as to any lung, heart, or diabetes conditions.  An examination completed upon separation, in April 1968, reveals that the lungs and heart were normal, and there was no indication of diabetes.  

In August 2006 the Veteran filed a claim for service connection for COPD; heart disability manifested by atrial fibrillation with implanted pacemaker; and, diabetes mellitus, to include as secondary to smoking and herbicide exposure.  He wrote, "I was encouraged to smoke cigarettes by superiors.  I feel this resulted in my COPD and heart disease.  My diabetes was caused after I was exposed to foreign chemicals and herbicides while loading trucks for Vietnam.  I am now forced to use oxygen daily and my activities are restricted."  

To the extent that the Veteran's statement suggests that he is claiming his current COPD; heart disability; and, diabetes is due to in-service cigarette smoking, the Board notes that the law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998. See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  Regarding the Veteran's assertions that his current COPD; heart disability; and, diabetes is due to in-service exposure to chemicals and herbicides, including Agent Orange, the evidence of record does not show that Agent Orange was used in Korea, or near the unit in which he served, during his period of active service.  The Veteran has not indicated which other specific chemicals he may have been exposed to.  In the absence of evidence of the type of chemicals, any etiology opinion would be speculative at best.

The Board notes that while the Veteran is competent to testify that he smoked in service or was exposed to barrels of dangerous chemicals in service, he is not competent to identify the cause of his COPD, heart disorder, and diabetes, to include as whether they were caused by herbicide exposure, or whether they were related to tobacco use.  The Board finds, therefore, that the Veteran is not competent to provide evidence regarding whether the currently diagnosed COPD, heart disorder, and diabetes are attributable to service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

At the Veteran's Travel Board hearing in October 2010, he acknowledged that he smoked prior to service.  During service he was encouraged by his superiors to smoke.  As a result he increased his smoking and eventually was smoking a pack of cigarettes daily.  The Veteran testified that he had not experienced any breathing problems during service.  He was first diagnosed with a breathing problem approximately 12 years ago.  He only quit smoking cigarettes in November 1998.  No physicians have related his COPD with his smoking during service.

He testified that he was exposed to barrels of chemicals marked poison while he was an MP in a warehouse in Korea.  He also made trips to the DMZ as an MP.  
He was diagnosed at the VAMC with diabetes in 2002.   No physicians have related his diabetes with his herbicide exposure during service.

He testified that he was diagnosed with atrial fibrillation approximately 20 years ago.  His wife thought it had been more like 30 years ago.  He noted that his left arm had gone numb.  He did not seek treatment at the time.  He then stated that he was not actually diagnosed with a heart condition until 2002 at the VAMC.   No physicians have related his heart condition with service.

The Veteran's pre-induction examination in June 1966 was normal as was his April 1968 separation examination.  The service treatment records are silent as to any COPD, heart, or diabetes conditions.

A VA examination in June 1968 included a chest x-ray which was noted to be within normal limits.  A June 1973 x-ray, taken 5 years post service,  revealed the lungs to be clear and the heart unremarkable.  The impression was no active disease in the chest.  This June 1973 x-ray weighs against a finding of continuity of symptomatology.  

The file contains extensive VAMC treatment records from 2003 to the present.  These contain treatment for COPD, a heart condition, and diabetes.  None of the records reveal any medical opinion which relates any of the conditions to the Veterans period of active service to include his use of tobacco, or exposure to herbicides.

The Board finds service connection is not warranted. The outcome of this appeal is dependent upon whether the currently diagnosed COPD, heart disease, and diabetes are attributable to service, to include as secondary to smoking and herbicide exposure. There is no medical evidence of these conditions in service and COPD, heart disease, and diabetes were not found upon discharge, or for many years thereafter.  

The Board finds that the preponderance of the evidence is against the Veteran's claims, including as secondary to in-service herbicide or chemical exposure, and use of tobacco.  The Veteran has contended that he was exposed to herbicides while on active service in Korea by serving in areas where herbicides were sprayed.  There is no support in the Veteran's available service personnel records or service treatment records (in this case, his 201 file and DD Form 214) that he was exposed to herbicides during active service in Korea.  Specifically, and as noted above, the Veteran's statements concerning in-service herbicide exposure while in Korea between October 1966 to November 1967 are not credible and entitled to no probative value because DOD has confirmed that herbicides were not used in Korea until 1968-69, approximately 5 months after the Veteran's returning to the Unites States.  The Veteran's DD Form 214 also does not show that he was assigned to any of the units which may have been exposed to herbicides in Korea or that he served along the DMZ.  Instead, the Veteran was assigned to HHC and Company A, USA Ascom Depot, throughout his period of service in Korea.  

The Board observes that COPD and atrial fibrillation are not among the diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  The Veteran has not submitted or identified any evidence showing that he was exposed to herbicides during active service.  Nor has he submitted or identified any evidence linking his alleged in- service herbicide exposure, which was not confirmed by a review of DOD records, to his current 
COPD; heart disability manifested by atrial fibrillation; and, diabetes mellitus,
Because COPD and heart disability manifested by atrial fibrillation are not among the diseases for which presumptive service connection is available based on in-service herbicide exposure, and because the Veteran's in-service herbicide exposure cannot be presumed, the Board finds that service connection for COPD; heart disability manifested by atrial fibrillation; and diabetes on a presumptive basis due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002). Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

The Veteran finally is not entitled to service connection for diabetes mellitus on a direct service connection basis.  The Veteran's service treatment records show no complaints or diagnosis of diabetes mellitus at any time during active service.  He was normal clinically at his enlistment and separation physical examinations. The Board acknowledges that the Veteran has been treated for diabetes mellitus beginning several decades after his service separation.  The Board also acknowledges that the Veteran has been diagnosed as having diabetes mellitus. There is no indication in any of the Veteran's post-service VA treatment records that his diabetes mellitus is related to active service, however.  Nor have any of the Veteran's post-service VA treating physicians related his diabetes mellitus to active service.  The Board observes that the Veteran did not report any in-service history of herbicide or chemical exposure to any of the VA physicians who treated him for diabetes mellitus.  The Veteran has not identified or submitted any competent medical evidence relating his current diabetes mellitus to active service. The Veteran has not asserted that he has experienced continuity of symptomatology since service.  In fact, the first treatment or diagnosis of diabetes mellitus was approximately in 2002, more than 30 years after service. Thus, the Board finds that service connection for diabetes mellitus on a direct service connection basis also is not warranted.

Regarding the entitlement to service connection for COPD; heart disability manifested by atrial fibrillation; and diabetes as due to the use of tobacco in service, service connection on this basis is prohibited as previously noted.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

The Board has carefully considered the testimony and statements of record.  To the extent that testimony and statements from the Veteran and his wife have been provided to substantiate that the Veteran's smoking in service, and his exposure to herbicides in service is related to the post- service development of COPD, a heart disorder, and diabetes, in the Board's judgment, the linking of the currently diagnosed COPD, heart disorder, and diabetes to service takes medical knowledge and expertise.

That is, while the Veteran is competent to testify that he smoked in service or was exposed to barrels of dangerous chemicals service, he is not competent to identify the cause of the COPD, heart disorder, and diabetes, to include as whether they were caused by herbicide exposure, or whether they were related to tobacco use.  The Board finds, therefore, that the Veteran is not competent to provide evidence regarding whether the currently diagnosed COPD, heart disorder, and diabetes are attributable to service. See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the evidence does not support a finding of an incident in service that caused these disabilities.  Although the Board believes that the Veteran was encouraged to smoke cigarettes in service, service connection cannot be granted for disabilities caused by tobacco use.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for COPD, heart disorder, and diabetes. Therefore, the benefit of the doubt doctrine is not applicable and the claims for service connection for COPD, heart disorder, and diabetes are denied. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for heart disability manifested by atrial fibrillation is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a bilateral hearing loss is denied.


REMAND

Bilateral hearing loss

At the October 2010 hearing, the Veteran testified that he had been exposed to acoustic trauma during basic training and AIT.  He was also exposed to noise as an MP in Korea.  This included heavy equipment at checkpoints and equipment in warehouses where he was stationed.  He reported not being provided with hearing protection.  Subsequent to service he was a truck driver for about a year but not provided with hearing protection.    He then served as a police officer for three years.  He reported being provided hearing protection on the shooting range.  

The Board notes that there is at least some evidence of a hearing loss disability (the Veteran's testimony) and there is credible evidence of the probability of exposure to hazardous noise during service, the Board concludes that a remand is necessary in order to accord the Veteran a VA examination, which includes a review of the claims file for the Veteran's pertinent medical and other history, to address the nature and etiology of his claimed hearing loss disorder. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.). See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Increased rating, residuals of severed radial nerve of the right thumb

The record reflects that almost five years have elapsed since the Veteran was last examined by VA, and although the passage of time alone is not a basis for additional examination, the Veteran has alleged that the rating assigned for residuals of severed radial nerve of the right thumb, status-post repair was inadequate and he points to a worsening of his pertinent symptoms.  Therefore, a new examination is required.  Green v. Derwinski, 1 Vet. App. 121 (1991)); 38 C.F.R. § 3.159.

In addition, the VA examination undertaken in August 2006 was conducted without the benefit of the Veteran's claims folder.  Based on the circumstances of this case, additional VA examination is warranted. 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent Tampa VAMC treatment records for residuals of severed radial nerve of the right thumb and for hearing loss compiled since 2006 for inclusion in the Veteran's claims folder.

2.  The RO/AMC should provide the Veteran a VA medical examination in order to determine the nature and etiology of his hearing loss disability, if any.  The examiner must be provided with the claims file in advance of the examination.  The examiner should conduct all necessary tests and is requested to determine if the Veteran currently suffers from bilateral hearing loss.   If bilateral hearing loss is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's bilateral hearing loss was caused or aggravated by active service.  A complete rationale for any opinion offered should be provided.

3. The RO/AMC should provide the Veteran a VA medical examination in order to evaluate the nature and severity of his residuals of severed radial nerve of the right thumb.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  Such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  Complete range of motion testing of the right hand and fingers should be undertaken.  

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


Department of Veterans Affairs


